 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                   Case No.: 1:18-cv-01136-EPG
     ESTHER DIANE ESCUDERO,
11
                                                   ORDER ON STIPULATION FOR THE AWARD
                  Plaintiff,                       OF FEES UNDER THE EQUAL ACCESS TO
12
                                                   JUSTICE ACT
           vs.
13
                                                   (ECF No. 32)
14
     ANDREW SAUL,             (ECF No. 32)
15   Commissioner of Social Security,

16                Defendant.

17
           Pursuant to stipulation of the parties (ECF No. 32), IT IS ORDERED that Plaintiff be awarded
18
      attorney fees and expenses under the EAJA in the amount of SEVEN THOUSAND FIVE
19
      HUNDRED dollars ($7,500), subject to the terms of the stipulation, including the offset provisions
20
      of the EAJA.
21
22
     IT IS SO ORDERED.
23
24      Dated:    January 15, 2020                           /s/
                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28
